UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51882 VOICESERVE, INC. (Exact name of registrant as specified in its charter) Delaware 98-0597288 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Grosvenor House, 1 High Street Middlesex England HA8, 7TA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 44 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by a check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.YesoNox There were [44,585,198] shares of the Registrant’s Common Stock outstanding at February 13, 2012. VOICESERVE, INC. QUARTERLY REPORT ON FORM 10-Q DECEMBER 31, 2011 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item4. Controls and Procedures 4 PART II - OTHER INFORMATION Item 1. Legal Proceedings 5 Item1A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. (Removed and Reserved) 5 Item 5. Other Information 5 Item 6. Exhibits 5 SIGNATURES 6 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Voiceserve, Inc.“SEC” refers to the Securities and Exchange Commission. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. VOICESERVE, INC. AND SUBSIDIARIES Consolidated Balance Sheets December 31, March 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $25,004 and $6,735, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of $66,490 and $66,878 respectively Intangible assets, net ofaccumulated amortization of $910,417 and $737,917, respectively Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses payable Deferred software license fees and support Loans payable to related parties Total current liabilities Liability for common stock purchase warrants Total liabilities Stockholders' equity: Preferred stock, $.001 par value; authorized 10,000,000 shares, none issued and outstanding - - Common stock, $.001 par value; authorized 100,000,000 shares, issued and outstanding 44,585,198 and 38,354,429 shares, respectively Additional paid-in capital Deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. F-1 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Nine Months Ended December 31, Ended December 31, Operating revenues: Software license fees $ Revenues from communications air time ) Total operating revenues Cost of operating revenues: Software license fees Communications air time ) ) Total cost of operating revenues Gross profit Operating expenses: Selling, general and administrativeexpenses (including stock-based compensation of $10,569, $11,166, $589,380, and $319,628, respectively) Total operating expenses Income (loss) from operations ) ) ) Income (expense) from revaluation of liability for common stock purchase warrants ) Interest income 23 19 48 23 Interest expense ) Income (loss) before income taxes ) ) ) Income taxes - - Net income (loss) $ $ ) $ ) $ ) Net income (loss) per share - basic and diluted $ $ ) $ ) $ ) Weighted average number of shares outstanding: - Basic - Diluted See notes to consolidated financial statements. F-2 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity Accumulated Common Stock, Additional Other Total $.001 par value Paid-In Comprehensive Stockholders' Shares Amount Capital Deficit Income (Loss) Equity Balances, March 31, 2010 $ $ $ ) $ ) $ Private placement of shares and warrants, less $89,499 costs and less $457,608 attributable to warrants classified as liabilities - - Shares issued for services - - Shares issued in satisfaction of debt and contingent debt due sellers of VoipSwitch Inc. - - Stock options expense - Foreign currency translation adjustment - ) ) Net loss - - - ) - ) Balances, March 31, 2011 ) ) Unaudited: Private placement of shares and warrants, less $41,930 costs and less $214,122 attributable to warrants classified as liabilities - - Shares issued to the Company's chairman and to the Company's chief executive officer for services - - Stock options expense - Foreign currency translation adjustment - Net loss - - - ) - ) Balances, December 31, 2011 $ $ $ ) $ ) $ See notes to consolidated financial statements. F-3 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Depreciation Amortization Provision for doubtful accounts (Income) expense from revaluation of liability for common stock purchase warrants ) Changes in operating assets and liabilities: Accounts receivable, net ) ) Prepaid expenses and other current assets ) Accounts payable Accrued expenses payable ) Deferred software license fees Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) Net cash used in investing activities - ) Cash flows from financing activities: Proceeds from sales of common stock, net of offering costs of $41,930 and $89,499, respectively Increase (decrease) in loans payable to related parties ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $
